Citation Nr: 0913169	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO, inter alia, granted service connection and assigned 
an initial 10 percent rating for PTSD, effective September 8, 
2003 .  The Veteran filed a notice of disagreement (NOD) in 
August 2004, and the RO issued a statement of the case (SOC) 
in February 2005.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
February 2005.  In July 2005, July 2007 and September 2008, 
the RO issued supplemental SOCs (SSOCs) reflecting the 
continued denial of the claim.

As the claim on appeal involves a request for a higher  
rating following the grant of service connection for PTSD, 
the Board has characterized the claim  in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the September 8, 2003 effective date of the grant 
of service connection for PTSD, the Veteran's PTSD has been 
manifested, primarily, by depression, anxiety, sleep 
disturbances, poor concentration, mild memory loss and 
irritability; overall, these symptoms seem to suggest 
occupational and social impairment with occasional decrease  
in work efficiency and intermittent ability to perform 
occupational tasks (although generally functioning 
satisfactorily). 





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 30 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2003-2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, a February 2004 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
(the claim at that time), as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence would be obtained by VA, and the need for the 
Veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The February 2004 letter also 
included a request  that the Veteran send the RO any 
additional evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  After the grant of service connection for PTSD, and 
the filing of the Veteran's NOD, the February 2005 SOC 
provided notice of the criteria for a higher rating for the 
disability and reflects adjudication of the claim for a 
higher initial rating for PTSD.

In this case, following the grant of service connection, the 
RO did not furnish to the Veteran a notice letter specific to 
the claim for a higher initial rating.  Nonetheless, on these 
facts, the lack of such notice is not shown to prejudice the 
Veteran.  As indicated above, the SOC forth the criteria for 
higher ratings for PTSD.  Moreover, in his NOD, the Veteran 
indicated that he disagreed with the 10 percent rating 
assigned for the disability and demonstrated a clear 
understanding of what is needed to support the claim for a 
higher rating ("my PTSD condition is worse than . . .  the 
schedular rating for 10%").  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007) (VCAA notice errors may be 
"cured by actual knowledge on the part of the claimant"); 
Dunlap v. Nicholson, 21 Vet. App 112, 118 (2007) (notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim).

Further, a June 2008 post-rating letter provided the Veteran 
with general information pertaining to VA's  assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of this letter, and 
opportunity for the Veteran to respond, the September 2008 
SSOC reflects readjudication of the claim.  Hence, while this 
notice was provided to the Veteran after the initial, June 
2004 adjudication of the claim, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of private 
records, VA medical records and the reports of VA 
examinations conducted in July 2002, March 2004 and July 
2007.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran 
and by his representative on behalf of the Veteran.

The Board also finds that no further RO action to further 
develop the record prior to appellate consideration is 
warranted.  In this regard, the Board notes that during a 
July 2007 VA examination, the Veteran reported that he was 
receiving Social Security benefits.  The Social Security 
Administration (SSA) decision is not of record.  However, the 
record reflects that the SSA records would not be pertinent 
to the claim for higher rating for PTSD, as the July 2007 VA 
examiner noted that the Veteran was medically retired due to 
problems with his service-connected knees which were related 
to a motor vehicle accident in service.  Further, there has 
been no argument that the SSA records are pertinent to the 
claim currently being adjudicated in this decision, so as to 
require that additional adjudication resources be expended to 
obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 
Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  On these facts, a remand for this purpose 
is simply unnecessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at  543 ) (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The RO has assigned an initial 10 percent rating for the 
veteran's PTSD under Diagnostic Code 9411.  However, the 
actual criteria for evaluating psychiatric impairment other 
than eating disorders is set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2008).

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that, since the September 8, 2003 effective date 
of the grant of service connection, a 30 percent but no 
higher for PTSD is warranted. 

The report of an October 2003 psychological evaluation from 
the Southwest Alabama Community Hospital noted that an 
anxiety disorder or personality disorder should be considered 
as a possible diagnosis.

The report of a  December 2003 private psychiatric assessment 
notes that the Veteran was suffering from PTSD.  He was sad 
at times but not experiencing any hallucinations or 
delusional thought.  His speech was coherent.

In the report of a March 2004 VA examination, the examiner 
noted that the Veteran reported nightmares related to an 
incident that occurred when he was in Vietnam.  Regarding his 
employment, the Veteran was getting very easily frustrated 
and irritable while working and would leave his job. He had a 
short fuse and poor frustration tolerance which also affected 
his job situation as he had changed jobs frequently.  The 
Veteran was sleeping very poorly and had difficulty 
concentrating and with his short-term memory.  The Veteran's 
mood was mildly to moderately depressed and he was anxious 
and irritable at times.  He was free from auditory or visual 
hallucinations and was not suicidal or assaultive.  His 
recent and remote memory were mildly impaired.  The diagnosis 
was PTSD with chronic depression.  The examiner assigned a 
GAF score of 80.

A July 2004 treatment note from an advanced registered nurse 
practioner at the VA Medical Center (VAMC)  in Biloxi, 
Mississippi reflects that the Veteran admitted to hearing 
voices, isolated himself, experienced survivor's guilt and 
slept poorly.  He reported being hypervigilant and had a 
strong startle response.  A GAF score of 50 was assigned.

A December 2004 treatment note  reflects that the Veteran's 
mood was markedly depressed and anxious.  He denied auditory 
hallucinations or suicidal ideas.  His memory was impaired.  
The diagnoses were  PTSD and depression, and the doctor 
assigned a GAF score of 50.

In the report of a July 2007 VA examination, the examiner 
noted  the Veteran's  report that his symptoms had improved 
with the use of medications.  His sleep was improved but he 
continued to have nightmares about twice a month.  He 
reported anticipatory anxiety when driving.  His irritability 
was also significantly decreased since being prescribed 
medications.  He continued to have intermittent auditory 
hallucinations as he described a voice commenting on his 
daily activities.  His mood was more euthymic than depressed 
at this time.  He continued to have mild problems with his 
mood and concentration and avoided socializing 
indiscriminately.  His judgment was fully functional.  

The examiner noted that, on examination, the veteran's  
memory functions were grossly intact with respect to 
immediate and remote recall events and factual information.  
He denied suicidal or homicidal ideation.  He reported what 
appeared to be auditory hallucinations for years.  The 
Veteran reported that he was medically retired from the 
Ingalls Shipyard due to problems with his knees.  The 
diagnosis was chronic PTSD, and depressive disorder not 
otherwise specified.  The examiner assigned a GAF score of 
65.  The GAF score is related only to his PTSD.  The examiner 
stated that the Veteran continued to report a mild degree of 
intrusive symptoms such as nightmares.  He also continued to 
have mild irritability related to his PTSD.  The examiner 
opined that the Veteran's difficulties with attention and 
concentration were likely related to the combination of PTSD 
and depression and were not able to be separated.  

Initially, the Board notes that, in addition to PTSD, the 
Veteran has been diagnosed with depression (also 
characterized as depressive disorder).  However, as indicated 
above, the July 2007 examiner essentially concluded that it 
was not medically possible to separate the effects of the 
Veteran's PTSD from other diagnosed psychiatric disability.  
According the Board has (as the RO did) afforded the Veteran 
the benefit of the doubt and attributed all his psychiatric 
symptoms to his service-connected PTSD.    See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2008).

The evidence cited above collectively, reflects  that the 
Veteran psychiatric symptoms have included,  primarily, 
depression, anxiety, sleep disturbances, poor concentration, 
mild memory loss and irritability.  The Board notes that the 
symptoms of depression, anxiousness, sleep disturbance, poor 
concentration, and mild memory loss are the same or similar 
to those included among the criteria for a 30 percent rating.  
Moreover, the July 2007 VA examiner noted that the Veteran 
avoided socializing indiscriminately.  Under these 
circumstances, the Board finds that a rating of 30 percent is 
warranted since the September 8, 2003 effective date of the 
grant of service connection for PTSD.

The Board also finds, however, that an even higher rating is 
not warranted because, the Veteran's PTSD has not been shown 
to result in the level of impairment contemplated in a 50 
percent or higher rating.  The March 2004 VA examiner noted 
that the Veteran was not suicidal or assaultive.  The July 
2007 VA examiner reported that the Veteran's judgment was 
fully functional and his memory functions were grossly intact 
with respect to immediate and remote recall events and 
factual information while he also denied suicidal or 
homicidal ideation. The  Veteran' also has not been shown to 
experience such symptoms as abnormal speech, frequent panic 
attacks, or impairment in judgment and thinking-all included 
among the criteria for the next higher, 50 percent rating.  
While the Veteran has reported what appeared to be auditory 
hallucinations for years, his hallucinations have been 
limited and occasional rather than persistent, as required 
for a 100 percent rating.

The Board also points out that the GAF score of 65 assigned 
by the July 2007 VA examiner is consistent with a 30 percent 
rating.  According to the DSM-IV, GAF scores ranging between 
61 and 70 are assigned when there are some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social or occupational functioning (e.g., theft within the 
household), but the individual generally is functioning 
pretty well and has some meaningful interpersonal 
relationships. 

The Board notes that the GAF score of 50, reflected in the 
July 2004 and December 2004 VAMC treatment reports, suggests 
more significant impairment than is contemplated by an  
initial 30 percent rating.  A GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, the competent medical evidence of record reflects 
that the Veteran has exhibited none of the symptoms  
identified in the DSM-IV as indicative of such a score on a 
continuous basis or during the most recent  VA examination in 
July 2007.  During  that examination ,the Veteran denied 
suicidal ideation as he had in the past. He reported being 
married and associating with his son and daughter. As to 
occupational functioning, the Veteran is currently retired.  
Simply put, the totality of the objective evidence does not 
reflect occupational and social impairment consistent with a 
GAF score of 50.  Thus, the Board finds that the GAF score of 
65 is a better reflection of the Veteran's overall 
psychiatric functioning.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the Veteran's PTSD symptomatology has resulted in 
a disability picture that approximates no more than the level 
of occupational and social impairment contemplated for a 30 
percent rating under the applicable rating criteria. As the 
criteria for the next higher, 50 percent, rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (70 or 100 percent) likewise have not been 
met. 

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the Veteran's PTSD, pursuant 
to Fenderson, and that an initial 30 percent but no higher 
rating for the Veteran's PTSD is warranted.  While the Board 
has applied the benefit-of-the-doubt doctrine in determining 
that the criteria for an initial 30 percent rating have been 
met, the Board finds that the preponderance of the evidence 
is against the assignment of any higher rating.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

An initial 30 percent rating for PTSD is granted, subject to 
the legal authority  governing the payment of compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


